Citation Nr: 0003935	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  98-06 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for a back injury with 
residual right hand numbness.  

2. Entitlement to an initial evaluation in excess of 10 
percent for cholecystectomy/appendectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1970 to 
September 1978.  

This appeal arose from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The RO granted entitlement to service 
connection for "cholecystectomy/appendectomy" with 
assignment of a noncompensable evaluation effective August 2, 
1996.  The RO also denied claims for entitlement to service 
connection for a "back injury with residual right hand 
numbness" and for a left ankle sprain.  

After the veteran submitted a notice of disagreement (NOD) 
with the July 1997 rating decision the RO, in September 1997, 
granted entitlement to service connection for residuals of an 
ankle sprain, with assignment of a noncompensable evaluation, 
effective August 2, 1996.  An NOD has not been received with 
respect to the above grant.  That issue is therefore 
considered to be resolved.  

In April 1999, the RO granted a 10 percent evaluation for 
cholecystectomy/ appendectomy effective the date of the 
veteran's claim.  The appellant is generally presumed to be 
seeking the maximum benefit available by law, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit available is awarded.  AB v. Brown, 6 Vet. 
App. 35 (1993).  The maximum benefit available has not been 
granted, therefore the matter is not resolved.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a back 
injury is not supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.  

2.  A disorder manifested by right hand numbness was shown in 
service and was medically attributed to the service-connected 
cholecystectomy/appendectomy operation.  

3.  The service-connected cholecystectomy/appendectomy is 
productive of no more than mild impairment.  

4.  The service-connected cholecystectomy/appendectomy is not 
productive of demonstrable considerable impairment of health.  

5.  As of February 10, 1999 the veteran's 
cholecystectomy/appendectomy scar has been shown to be tender 
and painful on objective demonstration.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a back 
injury is not well grounded.  38 U.S.C.A. § 5107 (West 1991).  

2.  A disorder manifested by right hand numbness was incurred 
in service.  38 U.S.C.A. §§ 1110, 1131 (West 1991);  
38 C.F.R. §§ 3.102, 4.3, 3.303, 3.310 (1999).  

3.  The criteria for an initial evaluation in excess of 10 
percent for cholecystectomy/appendectomy have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.114, Diagnostic Codes 7318, 7346 (1999).

4.  The criteria for a 10 percent evaluation for a tender and 
painful scar have been met effective February 10, 1999.  
38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.118a, Diagnostic Code 7804 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
a back injury with right hand numbness.  

Factual Background

Service medical records show treatment for pain radiating to 
the right lower quadrant of the back associated with 
gastrointestinal symptoms on a number of occasions including 
October 1975, March 1976, May 1977, July 1977, and December 
1977.  

The veteran received treatment for acute back pain in June 
1977 after a lifting injury.  Prior to this, he denied any 
specific injury to his back.  He received additional 
treatment for a lumbar strain in August 1977.  

In February 1978, after a cholecystectomy/appendectomy 
operation, the veteran reported right hand pain that was 
resolving.  In March 1978 the veteran reported pain in the 
right hand.  These symptoms were felt to be possibly related 
to an infection incurred during gall bladder surgery.  It was 
noted in another record that the veteran was taking aspirin 
for hand pain.  

When the veteran was examined for separation from active duty 
in August 1978, the back was normal.  There was evidence of 
decreased sensation in the right fifth digit.  The impression 
was cholecystectomy with residual numbness in the lateral 
right hand versus early carpal tunnel syndrome.  

A report from March 1980 shows that the veteran reported 
right wrist tingling and some numbness.  He also reported 
right shoulder pain and gave a history of a right shoulder 
injury three days before.  

An annual Reserves examination in June 1981 was negative for 
any disability of the back or for numbness of the right hand.  
The veteran did report that approximately one and a half 
years before he suffered a back sprain while making an arrest 
and was off for thirty days after which he returned to full 
duty.  He denied recurrent back pain.  The examination report 
indicates that he was employed by the San Diego Police 
Department at the time of the examination.  

A Request for Leave for Occupational Illness or Injury form 
dated in September 1981 shows that the veteran had an 
occupational injury described as a "cervical strain" 
incurred in September 1991 that was not a recurrence of an 
old disability.  His treating physician certified that the 
diagnosis was lumbar strain.  The disability was attributed 
to city employment activities.  

A private medical report from September 1981 indicates that 
the veteran had an unspecified back injury and would be 
unable to perform his Reserves training duties for one month.  

A Request for Leave for Occupational Illness or Injury form 
dated in November 1981 describes the veteran's occupational 
injury as a "back strain."  He was being treated for a 
myofascial strain of the low and mid back that was attributed 
by his physician to his city employment activities.  The date 
of first disability was in September 1981.  

In a private orthopedic surgeon's report, dated in November 
1981, the surgeon stated that the veteran injured his back in 
an automobile accident in November 1981 and was presently 
unable to return to work.  In another report dated in January 
1982, the surgeon wrote that the injury occurred in an 
automobile accident in September 1981.  

A Reserves record dated in January 1982 notes that the 
veteran was found physically qualified to perform his duties.  
However, he had been seen by a civilian orthopedic surgeon 
for a lumbar strain resulting from an automobile accident in 
September 1981.  

In a statement submitted in January 1982 the veteran wrote 
that he worked as a police officer with the San Diego 
California Police Department and was involved in two 
automobile accidents in September 1981.  He reported that he 
was assigned to temporary bed rest for back injuries that 
were still present.  

A Reserves physical examination report from August 1982 noted 
that the veteran was under treatment for a cervical and mid-
back strain as well as for bursitis of the right shoulder due 
to a traffic accident in September 1981.  The examiner noted 
that the veteran had a whiplash injury in an automobile 
accident in September 1981.  The injury was not considered 
disqualifying for duty and no duty restrictions were imposed.

A private medical record from September 1993 showed 
complaints of pain in the right shoulder and numbness in the 
right arm.  The veteran reported a motor vehicle accident in 
1979-1980 with an injury to the right shoulder.  There was 
some indication of symptoms in the right fourth and fifth 
fingers.  

VA examinations were conducted in November and December 1996.  

During the November 1996 orthopedic examination the examiner 
noted that although the presenting problem was listed as a 
low back injury, the veteran stated that he actually hurt his 
mid-back in 1977 while picking up an individual.  The 
diagnosis at the time was a low back strain.  He told the 
examiner that after treatment the pain went away.  He 
admitted that later he "reinjured" his upper back and the 
base of his neck and was treated through workers' 
compensation for pain in the right shoulder and upper back.  

The veteran also reported that he developed pain in both of 
his arms following gallbladder surgery in 1978.  He reported 
numbness of the ulnar two digits of the right hand with pain, 
numbness and tingling that would come and go.  

Present symptoms were asserted to include intermittent 
numbness and tingling in the ulnar two digits of the right 
hand, increased with heavy use, and a knot in the right 
posterior shoulder area with pain the right side of the base 
of the neck and trapezius.  After examination, the only 
diagnosis was myofascial pain syndrome of the right shoulder 
area.  The complaints of numbness and tingling were to be 
evaluated by a neurologist.  

On the VA neurology examination the veteran reported tingling 
in the right hand (mostly the fourth and fifth digits) dating 
to 1978.  He reported that a prior electromyograph (EMG) was 
normal and he denied any knowledge of a prior diagnosis of 
carpal tunnel or any other diagnosis.  He reported radicular 
pain from the shoulder into the right arm into digits four 
and five.  

The impression was numbness of the right arm in the 
distribution of the ulnar nerve with a need to rule out 
cervical radiculopathy.  An addition to the report indicated 
that EMG and nerve conduction velocity (NCV) studies of the 
right arm were normal.  

The EMG/NCV report indicated that the electrodiagnostic tests 
were normal.  The clinical impression was of a right rhomboid 
trigger point and irritation of the ulnar nerve most likely 
at the wrist.  The veteran had reported subscapular pain 
since an injury to the shoulder in 1977, catching a person 
who had fallen, and a several-year history of numbness of the 
right palmar aspect of the right fourth and fifth digits as 
well as numbness of the dorsal hand or wrist intermittently.  

In a private report from May 1997 the veteran reported an 
injury to the right shoulder catching a drunken soldier 20 
years before.  The physician advised the veteran that tests 
were consistent with impingement although examination was not 
showing that at the time.  

In his substantive appeal the veteran contended, in essence, 
that his right hand numbness was related to an inservice back 
injury.  

In an April 1998 VA outpatient report the veteran reported 
right back pain associated with stomach cramps.  No diagnosis 
of a back disorder was made.  


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which service connection is 
sought must be considered on the basis of the places, types 
and circumstances of the veteran's service as shown by 
service records, the official history of each organization in 
which the veteran served, medical records and all pertinent 
medical and lay evidence.  

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of VA to administer the law under 
a broad and liberal interpretation consistent with the facts 
in each individual case.  38 C.F.R. § 3.303(a) (1999).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain in service will permit service 
connection of arthritis, first shown as a clear-cut clinical 
entity, at some later date.  


For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  

When the disease identity is established there is no 
requirement of evidentiary showing of continuity. Continuity 
of symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (1999).  When aggravation of a non-service-connected 
condition is proximately due to or the result of a service-
connected condition, a veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability that existed prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).   

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993). 




For a claim for service connection to be well grounded, there 
must be competent evidence of a current disability in the 
form of a medical diagnosis, of incurrence or aggravation of 
disease or injury in service in the form of lay or medical 
evidence, and of a nexus between in service injury or disease 
and current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  In addition, 
in the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The second and third elements of the Caluza test can also be 
satisfied by evidence that a condition was "noted" in 
service or during an applicable presumptive period; evidence 
showing post service continuity of symptomatology; and 
medical or, in certain circumstances, lay evidence between 
the present disability and the post service symptomatology.  
Savage v. Gober, 10 Vet. App. 488 (1997).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

The claimant does not meet this burden by merely presenting 
his lay opinion because he is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Lay assertions cannot constitute cognizable evidence, and as 
cognizable evidence is necessary for a well-grounded claim, 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), a claim 
based only on the veteran's lay opinion is not well grounded.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

The United States Court of Appeals for Veterans Claims ("the 
Court") has held that if the veteran fails to submit a well-
grounded claim, VA is under no duty to assist in any further 
development of the claim.  38 U.S.C.A. § 5107(a); Gilbert v. 
Brown, 5 Vet. App. 91, 93 (1993);  Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997);  38 C.F.R. § 3.159(a) (1999).  See 
also McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

In Morton v. West, 12 Vet. App. 477 (1999), the Court 
concluded that the Secretary, by regulation, Manual, and/or 
Compensation and Pension (C&P) policy cannot eliminate the 
condition precedent placed by Congress upon the inception of 
his duty to assist.  Absent the submission and establishment 
of a well-grounded claim, the Court held that the Secretary 
cannot undertake to assist a veteran in developing facts 
pertinent to his claim.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).  


Analysis

The Board reiterates the three requirements for a well-
grounded claim:  (1) medical evidence of a current 
disability;  (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury;  and (3) medical evidence of a nexus between the 
claimed in-service injury or disease and a current 
disability.  See Caluza, supra.  



The veteran maintains that he injured, amongst other things, 
his back picking up another soldier in service.  He maintains 
that he has residuals of this injury including right hand 
numbness.  

The Board's review of the evidentiary record discloses that 
the veteran was only shown to have suffered an acute low back 
strain in service.  No residual of this back injury was shown 
at the time of his service discharge.  There was no 
indication of a chronic injury to the back in service.  The 
injuries asserted by the veteran appear to have occurred in 
the course of post-service employment.  There is no medical 
evidence that the post service injuries are related in any 
way to the veteran's back treatment in service.  

The veteran has had ongoing treatment of the back.  However, 
as noted in Savage, evidence to show chronicity must be 
medical unless it relates to a disorder as to which lay 
evidence is competent.  Savage, 10 Vet. App. 488, 498.  A 
specific back disorder is not currently shown (the diagnosis 
on the November 1996 orthopedic examination was myofascial 
pain syndrome of the right shoulder) and the entire 
evidentiary record is devoid of a link between the veteran's 
current treatment and his active service.  There are 
notations in post service medical records of the veteran's 
history of a lifting injury in service.  However, a 
restatement of history does not satisfy the requirement of a 
competent medical opinion.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).

Simply put, there is no evidence that the veteran currently 
has a chronic acquired disorder of the back which developed 
in service or during an applicable presumption period.  There 
does not exist competent medical evidence of a relationship 
between any currently diagnosed disorder and back 
symptomatology (diagnosed as an acute strain) shown in 
service.  Voerth v. West, 13 Vet. App. 117 (1999); McManaway 
v. West, 13 Vet. App. 60 (1990); Savage, 10 Vet. App. 488.

In essence, the veteran's claim is based solely on his lay 
opinion that he has a back injury related to a lifting 
incident in service.  While a lay person may report his 
symptomatology, he does not have the competency of a trained 
health care professional to express opinions as to diagnosis 
and/or etiology of a disorder.  Assertions as to these 
matters are therefore not presumptively credible.  King, 5 
Vet. App. 19, 21.  As it is the province of trained health 
care professionals to enter conclusions that require medical 
opinions as to causation,  Grivois, 6 Vet. App. 136, 139 
(1994), the veteran's lay opinion is an insufficient basis 
upon which to find his claim well grounded.  Espiritu, 2 Vet. 
App. 492.  Accordingly, as a well-grounded claim must be 
supported by evidence, not merely allegations, Tirpak, 2 Vet. 
App. 609, 611, the appellant's claim of entitlement to 
service connection for a back injury must be denied as not 
well grounded.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  Gilbert, 
1 Vet. App. 49, 53.

Although the Board has considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim was well grounded, the RO accorded the appellant 
greater consideration than his claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

In light of the implausibility of the appellant's claim and 
his failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
a back injury.  

Because the veteran has not submitted a well-grounded claim 
of entitlement to service connection for a back injury, VA is 
under no obligation to assist him in the development of facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  

The Board is cognizant, however, that the Court has held that 
VA may have an obligation under 38 U.S.C.A. § 5103(a)(West 
1991) to advise the claimant of evidence needed to complete a 
claim.  Beausoleil v. Brown, 8 Vet. App. 459 (1996).  The 
Court has held that the section 5103(a) duty requires that, 
when a claimant identifies medical evidence that may complete 
an application but is not in the possession of VA, VA must 
advise the claimant to attempt to obtain that evidence.  
Brewer v. West, 11 Vet. App. 228 (1998).  Pursuant to 
38 U.S.C.A. § 5103(a), if VA is placed on notice of the 
possible existence of information that would render the claim 
plausible and therefore well grounded, VA has the duty to 
advise the veteran of the necessity to obtain the 
information.  McKnight, 131 F.3d at 1484-1485; Robinette v. 
Brown, 8 Vet. App. 69. 80 (1995).  

In this case, the RO has informed the veteran of the evidence 
necessary to support his claim, thus fulfilling its duty in 
this instance.  The veteran has not indicated the existence 
of any evidence that has not already been obtained and/or 
requested that would well ground his claim.  38 U.S.C.A. 
§ 5103(a); Epps, supra.  

With respect to the complaint of right hand numbness, the 
evidence of record does not persuasively demonstrate that 
this disorder resulted from the veteran's back or shoulder 
injury.  The veteran's first documented complaints of this 
symptomatology occurred after his inservice cholecystectomy 
and a medical opinion was given that the numbness could be 
secondary to the operation versus early carpal tunnel 
syndrome.  On discharge right hand numbness was shown.  

Although the veteran showed little treatment after service 
for this right hand numbness, according to him he has 
experienced right hand symptoms, including numbness in the 
right fourth and fifth digits, since service.  Decreased 
sensation in the fifth metacarpal was shown on discharge from 
active duty.  On VA orthopedic examination in November 1996, 
some decreased sensation was found in the ulnar distribution 
of the right hand and there was a suggestion of nerve 
irritation at the right wrist.  

Giving the benefit of the doubt to the veteran, the Board is 
of the opinion that service connection is warranted for a 
disorder manifested by right hand numbness.  The veteran 
reported numbness since service and he has current abnormal 
sensation in the same area of his hand as was shown to be 
affected in service.  There is also medical opinion evidence 
from service that right hand numbness could have a 
relationship to his cholecystectomy/ appendectomy operation 
versus carpal tunnel syndrome.  In either case the evidence 
suggests that a disorder of the right wrist has a legally 
cognizable relationship to service.  In the absence of 
persuasive medical evidence that there is no relationship 
between the veteran's current symptoms and his service, the 
Board feels that the evidence is in relative equipoise 
warranting a grant of service connection.  38 C.F.R. 
§§ 3.102, 4.3, 3.303(b), 3.310; Savage, 10 Vet. App. 488.  


II.  Entitlement to an initial evaluation 
in excess of 10 percent for 
cholecystectomy/appendectomy.  

Factual Background

Reserves examinations from 1988 and 1989 were negative for 
any effects of the veteran's inservice 
cholecystectomy/appendectomy.  

In a Reserves medical history report from July 1992, the 
veteran reported a history of gallbladder trouble or 
gallstones.  The examiner noted that the gallbladder was 
removed in 1978 with no problems since.  Examination of the 
abdomen and viscera was negative.  

A VA examination was conducted in November 1996 and a 
colonoscopy and barium enema were performed.  

The veteran reported that after his surgery he had an 
uneventful postoperative course.  He was overweight and he 
mentioned that he tried to avoid fatty food, but he denied 
any discomfort in the abdomen.  


The veteran denied any abnormality associated with the 
bladder or kidneys and denied hematuria or nocturia.  The 
surgical scar was well healed and was not tender on pressure.  
The only complaint was rectal bleeding and this was 
attributed to hemorrhoids, not the cholecystectomy.  The 
diagnosis was post cholecystectomy, doing well with no 
residual abnormalities.  

The barium enema, conducted in November 1996, showed changes 
suggestive of ulcerative colitis or an infectious process as 
well as a few small diverticula.  The colonoscopy, performed 
in February 1997, was normal and no symptoms were reported.  

In his substantive appeal the veteran reported that since his 
operation in 1978 he had a lot of pain with cramps about once 
a week.  He also reported pain in the area of the operation 
with lifting and problems digesting food.  

VA records showed treatment in 1998 for abdominal discomfort, 
gas, and stomach cramps.  There was a question of 
gastroesophageal reflux disease.  

Another VA examination was provided to the veteran on 
February 10, 1999.  By history he did well after his 
inservice cholecystectomy but developed some recurrent 
diarrhea once every two weeks.  The examiner stated that by 
history the symptoms were severe enough to occasionally make 
him lose a day of work.  The symptoms were reportedly 
worsened by eating fatty foods.  

The veteran also complained of esophageal reflux following 
the inservice operation that gradually worsened.  He reported 
daytime and nighttime symptoms including regurgitation and 
pyrosis.  Treatment with Prilosec reportedly helped symptoms.  
He reported that he was still having daytime symptoms once or 
twice a week.  


The examiner noted a slight defect in the lateral fourth of 
the surgical incision with moderate tenderness on pressure.  
The veteran stated that he also had some discomfort with 
bending over.  The diagnosis was esophageal reflux following 
the cholecystectomy, increasing over the last several years.  
An upper gastrointestinal (upper-GI) series showed a hiatal 
hernia.  Symptoms were improved with Prilosec.  A colonoscopy 
in 1998 because of lower abdominal discomfort and diarrhea 
was negative.  The veteran occasionally would lose a day of 
work because of diarrhea but he stated that the condition did 
not generally interfere with his job.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155;  38 C.F.R. Part 4 (1999).  
In determining the disability evaluation, VA must acknowledge 
and consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record, 
and explain the reasons and bases used to support its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The percentage ratings contained in the rating schedule 
represent, as far as practicable, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  For 
application of the rating schedule, accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition.  It is essential, both in examinations, and in the 
evaluation of disability, that each disabling condition be 
viewed in relation to its history.  38 C.F.R. § 4.1 (1999).  
See also 38 C.F.R. § 4.2 (1999).  

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

However, in Fenderson v. West, 12 Vet. App. 119 (1999), the 
Court held that the rule from Francisco does not apply where 
the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  

The Board notes that when an unlisted condition is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  38 C.F.R. § 4.20 (1999). 

A 10 percent evaluation is assigned for gall bladder removal 
with mild symptoms.  A 30 percent evaluation is appropriate 
when there are severe symptoms.  38 C.F.R. § 4.114, 
Diagnostic Code 7318.  

Evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (1999).  Multiple ratings 
can be assigned using different diagnostic codes if none of 
the symptoms or criteria for a rating under a diagnostic code 
are duplicative of, or overlap the symptoms or criteria for 
the other diagnostic code under consideration.  Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  

A 30 percent evaluation is assigned for a hiatal hernia where 
there is persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal arm or shoulder pain productive of considerable 
impairment of health.  A 10 percent rating is appropriate 
where there are two or more of the symptoms for a 30 percent 
evaluation but of less severity.  38 C.F.R. § 4.114, 
Diagnostic Code 7346.

A 10 percent evaluation may be assigned for superficial scars 
that are tender and painful on objective demonstration.  
38 C.F.R. § 4.118; Diagnostic Code 7804.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49.

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b);  38 C.F.R. §§ 3.102, 4.3.  



Analysis

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran and determined that his claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a);  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

The veteran's assertions concerning the severity of residuals 
of his cholecystectomy/appendectomy (that are within the 
competence of a lay party to report) are sufficient to 
conclude that his claim for an initial compensable evaluation 
for that disability is well grounded.  King, 5 Vet. App. 19.

The Board is satisfied that all relevant facts have been 
adequately developed for the purpose of adjudicating the 
claim; no further assistance in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).  Godwin v. 
Derwinski, 1 Vet. App. 419 (1991); White v. Derwinski, 1 Vet. 
App. 519 (1991).

The evidence shows that the veteran has symptoms of his 
inservice cholecystectomy including some abdominal pain or 
cramping, diarrhea, heartburn and gastroesophageal reflux.  
These symptoms have not been shown to be severe and have not 
been characterized as severe by treatment providers.  
Although on VA examination in 1999 the examiner stated that 
by history diarrhea was "severe enough" to cause the 
veteran to miss work occasionally, the veteran admitted that 
his work was flexible enough that his symptoms were not 
disabling and symptoms of reflux and pyrosis have been 
controlled with medication.  The statement by the examiner 
does not reflect, in the opinion of the Board, an assessment 
that the veteran has a severe condition; rather it only 
indicates an occasionally relative degree of increased 
symptomatology.  


As the rating schedule only provides evaluations for mild and 
severe symptoms, the Board must conclude that the veteran's 
symptoms are more appropriately described as mild than 
severe.  Therefore the appropriate evaluation under 
Diagnostic Code 7318 is 10 percent.  The criteria for a 
higher evaluation of 30 percent have not been met; nor have 
they been nearly approximated for the aforementioned reasons.  

The Board did consider whether a higher evaluation could be 
assigned by rating the veteran's condition as a hiatal 
hernia.  However, under that diagnostic code the symptoms 
likewise most nearly approximate the criteria for a 10 
percent evaluation.  The veteran has reported pyrosis and 
regurgitation requiring medication for control.  However he 
has not demonstrated considerable impairment of health due to 
the symptoms; nor has he shown that his disorder is 
manifested by substernal arm or shoulder pain.  The 10 
percent rating is more appropriate as this evaluation is 
assigned where there is evidence of some of the symptoms 
required for a 30 percent evaluation, but of less severity.  

Multiple evaluations cannot be assigned under Diagnostic 
Codes 7318 and 7346 without violating the prohibition against 
pyramiding in 38 C.F.R. § 4.14.  Esteban, 6 Vet. App. 259, 
262.  Because Diagnostic Code refers to nonspecific 
"symptoms" the criteria for the two diagnostic codes 
overlap.  

It is noted that on the February 10, 1999 examination, the 
examiner found that there was irregularity of a portion of 
the veteran's surgical scar that was moderately tender.  This 
satisfies the criteria of an objectively demonstrated tender 
and painful scar thereby warranting assignment of a 10 
percent evaluation under Diagnostic Code 7804.  The 10 
percent evaluation is the maximum evaluation assignable under 
this Diagnostic Code.  

As the Board noted earlier, this case involves the initial 
grant of service connection for cholecystectomy/appendectomy.  
Under Fenderson supra, separate ratings may be assigned for 
separate periods of time, a practice known as "staged" 
ratings.  The Board finds no basis upon which to predicate 
assignment of staged ratings for the veteran's 
cholecystectomy/appendectomy.  

However, with respect to the decision to grant an initial 10 
percent evaluation for a tender and painful 
cholecystectomy/appendectomy scar, pursuant to Fenderson, 
staging of ratings is appropriate and necessary.  The award 
is made effective February 10, 1999 and not before because 
the VA examination report of February 10, 1999 is the first 
evidence that the cholecystectomy/appendectomy scar was 
tender and painful.  The scar was described as normal and 
nontender on the earlier VA examination in November 1996.  


Additional Matter

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  However, the Board is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.  

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that while the 
RO provided the veteran with the criteria referable to 
assignment of extraschedular evaluations in November 1997, it 
did not actually discuss the provisions in light of his 
claim.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Undersecretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Undersecretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  The record shows that 
the veteran is gainfully employed and although he would miss 
an occasional day of work due to diarrhea he has otherwise 
not experienced any interference in the course of his 
employment due to the service-connected 
cholecystectomy/appendectomy.  He has received treatment on 
an outpatient basis, but has never required any inpatient 
care.  

The current schedular criteria adequately compensates the 
veteran for the current demonstrated nature and extent of 
severity of residuals of his cholecystectomy/appendectomy.  

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
Therefore, there exists no basis upon which to refer the 
veteran's case to the Director of the VA Compensation and 
Pension Service for consideration of extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  


ORDER

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for a back injury, the 
appeal is denied.  

Entitlement to service connection for a disorder manifested 
by right hand numbness is granted.  

Entitlement to an initial evaluation in excess of 10 percent 
for cholecystectomy/appendectomy is denied.  

Entitlement to an initial evaluation of 10 percent for a 
tender and painful cholecystectomy scar is granted effective 
February 10, 1999, subject to the governing criteria 
applicable to the payment of monetary awards.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

